Order, Supreme Court, New York County (Alice Schlesinger, J.), entered March 25, 2003, which dismissed the complaint as time-barred, unanimously affirmed, with costs.
Plaintiff terminated defendants’ representation and retained new counsel in July 1998. Commencement of this action in July 2002, after purported discovery of the malpractice, ran afoul of the three-year statute of limitations (CPLR 214 [6]; Julian v Carroll, 270 AD2d 457 [2000]). The period of limitations in a *129legal malpractice action begins to run when the malpractice is committed, which in this case was no later than July 1998 (see Boyd v Gering, Gross & Gross, 226 AD2d 489 [1996]), not when the client discovers the injury. The statute was not tolled by any alleged continuing representation by defendants, since they no longer represented plaintiff on the foreclosure matters at issue after July 1998 (National Union Fire Ins. Co. v Davis, Wright, Todd, Reise & Jones, 157 AD2d 571, 572 [1990]). Concur—Tom, J.P., Andrias, Sullivan and Friedman, JJ.